Citation Nr: 1442738	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to May 2, 2011 and in excess of 60 percent thereafter for diabetic nephropathy with hypertension.  

2.  Entitlement to service connection for residuals of a left knee disorder.  

3.  Entitlement to service connection for right knee disorder, to include as secondary to a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As relevant to the initial rating claim, the August 2010 rating decision awarded service connection for diabetic nephropathy with hypertension and assigned an initial 30 percent rating, effective February 19, 2010.  During the course of the appeal, a November 2012 rating decision granted an initial 60 percent rating as of May 2, 2011.  As such does not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, the Board has characterized the issue on appeal as shown on the title page to reflect that a staged rating is in effect. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In his March 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  As such, he was informed in a July 2014 letter that his requested hearing had been scheduled for August 2014.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to report for his scheduled Board hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through November 2012, which were considered by the agency of original jurisdiction (AOJ) in the November 2012 supplemental statement of the case, the remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his diabetic nephropathy with hypertension.  In this regard, the record reflects that he was last afforded a VA examination in connection with his claim in July 2011.  Since such examination, the Veteran and his representative have essentially alleged a worsening of symptomatology.  Specifically, in an August 2014 Appellant's Brief, the Veteran's representative argues that his condition is more severe than represented by VA due to increased and painful edema that travels up his thighs.  The Veteran's edema is noted to cause an indentation for minutes when a finger is pressed against his leg.  The Veteran's representative further noted that the Veteran was constantly urinating and, at times, was unable to void.  This is in contrast to the July 2011 VA examination, which noted no urinary symptoms and left lower extremity edema only.  Furthermore, the July 2011 examiner reported that the Veteran urinated six times a day and eight times at night.  The August 2014 Brief indicates that these numbers have increased since the July 2011 examination.  

As the statements of the Veteran's representative indicate that his condition has increased in severity since the VA examination in July 2011, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his diabetic nephropathy with hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the Veteran's claims for service connection for bilateral knee disorders, the Veteran was afforded a VA examination in May 2010 to determine the nature and etiology of such conditions.  At such time, the examiner noted the Veteran's report of problems with his knees in service, which resulted in him seeing a medic about knee pain.  She further noted that the Veteran played football in high school and may have strained his knees then.  The examiner noted the Veteran had total left knee arthroscopy in February 2010, and an MRI revealed degenerative changes in both knees, more prominent on the left side.  The examiner concluded that she could not resolve the issue of whether the Veteran's knee disorders were related to or aggravated by his military service without resorting to mere speculation.  The examiner noted that the Veteran reported knee pain prior to service but that he did a lot of squatting and kneeling in service, which aggravated his knees.  The examiner noted only one mention in the Veteran's service treatment records of treatment for his knees and the next documented treatment was in 2006, 36 years later.  The examiner noted it would be mere speculation to comment on whether the Veteran's current knee disabilities were related to service because there was no paper trail to prove or disprove the Veteran's claims.  

The Board finds that the VA examiner's opinion was essentially a non-opinion, which are generally regarded as inadequate.  The United States Court of Appeals for Veterans Claims has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, while the examiner provided reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, she failed to take into account the Veteran's statements related to his knee pain and when it began.  Additionally, the examiner failed to comment on the Veteran's contentions that his right knee disorder is a result of the left knee disorder.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion regarding the etiology of the Veteran's bilateral knee disorders.  

Additionally, while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate his claim of entitlement to service connection for a right knee disorder as secondary to a left knee disorder.

Finally, as relevant to all claims, with respect to outstanding records, the Board notes that the most recent treatment records of record are dated in November 2012, and the Veteran routinely receives VA treatment at the facilities located in Albuquerque, New Mexico, and Amarillo, Texas, and their respective outpatient clinics as well as through the West Texas VA Healthcare System.  Therefore, while on remand, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for his diabetic nephropathy with hypertension or bilateral knee disorders since November 2012, and, thereafter, all identified records, to include updated VA treatment records, should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disorder as secondary to a left knee disorder.  

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his diabetic nephropathy with hypertension and bilateral knee disorders since November 2012.  Thereafter, obtain all identified records, to include those from Albuquerque and Amarillo VA facilities, as well as their respective outpatient clinics, and the West Texas VA Healthcare System dated from November 2012 to the present.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the current severity of his diabetic nephropathy with hypertension.  The record, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all manifestations of the Veteran's diabetic nephropathy with hypertension.  He or she should specifically report findings with respect to the Veteran's blood pressure readings, BUN level, and creatinine level.  The examiner should also indicate whether such disability results in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or requiring regular dialysis, or precluding more than sedentary activity due to persistent edema and albuminuria, or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

The examiner must consider the Veteran's statements regarding his symptomatology, specifically with respect to his urinary frequency and edema.  The examiner should also describe the functional impact such disability has on his daily life and employability.

The examiner must provide a detailed rationale for all opinions provided.  

4.  After receiving all outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left and right knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner is asked to furnish an opinion with respect to the following questions: 

(A)  The examiner should identify all current disorders of the Veteran's right and left knee.  

(B)  For each currently diagnosed knee disorder, is there clear and unmistakable evidence that such pre-existed the Veteran's military service? 

(i)  If there is clear and unmistakable evidence that such disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the condition(s).  

(ii)  If there is no clear and unmistakable evidence that any knee disorder(s) pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the knee disorders are directly related to service, to include the Veteran's in-service treatment by a medic.  

(C)  If the Veteran's left knee disorder is found to be related to service, the examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disorder was caused OR aggravated (permanently increased in severity) by his left knee disorder, to include as a result of favoring the right knee due to pain in the left knee.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

